Case: 15-10880      Document: 00513465212         Page: 1    Date Filed: 04/14/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10880
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 14, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSE SAUCEDO-OLGUIN, also known as Jose Antonio Argumendo-
Dominguez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:15-CR-24-1


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Jose Saucedo-Olguin appeals the district court’s imposition of a term of
supervised release following his conviction for illegal reentry. Saucedo-Olguin
argues that the district court procedurally erred in imposing a term of
supervised release and in doing so without making particularized findings that
he required additional deterrence to not illegally reenter the country beyond



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10880    Document: 00513465212     Page: 2   Date Filed: 04/14/2016


                                 No. 15-10880

the mere threat of a new prosecution. We review his arguments for an abuse
of discretion. See Gall v. United States, 552 U.S. 38, 51 (2007).
      Saucedo-Olguin argues that the district court abused its discretion in
imposing a term of supervised release on the sole basis that supervised release
would offer an added potential sanction should he be deported and try to
illegally reenter the country.     Citing U.S.S.G. § 5D1.1, comment. (n.5),
Saucedo-Olguin argues that such an additional sanction was unnecessary
because the need to afford adequate deterrence and protect the public
ordinarily is adequately served by the threat of a new prosecution for illegal
reentry and his is an “ordinary” illegal reentry case. The record, however, does
not support his characterization.     Saucedo-Olguin illegally reentered the
United States a mere three days after his January 29, 2014, deportation; was
previously deported a total of three times; was apprehended by immigration
officials on six prior occasions; and has one prior illegal reentry conviction.
Thus, based on the facts and circumstances of his case, “the deterrent and
protective effect of supervised release [was not] adequately served by the
possibility of a new future prosecution for illegal reentry.” See United States
v. Dominguez-Alvarado, 695 F.3d 327, 329 (5th Cir. 2012). Consequently, the
district court’s determination that an additional deterrent was necessary in
the form of supervised release was not an abuse of discretion. See Gall, 552
U.S. at 51.
      Saucedo-Olguin also argues that the district court failed to make
particularized findings based on the facts and circumstances of his case that
an added measure of deterrence was necessary. We infer from the record
before us that the district court considered “all the factors for a fair sentence
set forth in the Guidelines,” see United States v. Becerril-Pena, 714 F.3d 347,
350 (5th Cir. 2013) (internal quotation marks and citation omitted), which



                                       2
    Case: 15-10880    Document: 00513465212      Page: 3   Date Filed: 04/14/2016


                                  No. 15-10880

includes Saucedo-Olguin’s history of illegally reentering the United States,
despite his previous deportations and illegal reentry prosecution.        See 18
U.S.C. § 3553(a)(1), (a)(2)(B).   The record discloses that the district court
discharged its duties under § 5D1.1(c). See Becerril-Pena, 714 F.3d at 351.
      AFFIRMED.




                                       3